United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1354
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Joshua Braman

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: January 10, 2022
                               Filed: May 2, 2022
                                 ____________

Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

LOKEN, Circuit Judge.

      Joshua Braman pleaded guilty to being a felon in possession of a firearm. 18
U.S.C. §§ 922(g)(1), 924(a)(2). He consented to a videoconference sentencing
hearing, which he attended remotely. During the hearing, the district court1 twice


      1
       The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.
muted Braman’s audio participation. Braman appeals, arguing the mutings violated
his right to counsel and his right to meaningful allocution, and that his sentence is
procedurally flawed and substantively unreasonable. We affirm.

                                   I. Muting Issues

       Braman’s Presentence Investigation Report (“PSR”) described his offense
conduct. His girlfriend, B.H., corroborated by two witnesses, accused him of
trapping her in a stolen car, repeatedly punching her and striking her in the face with
a shotgun, and threatening to “drive to the river, shoot her and dump her body.”
When police arrested Braman, they found a sawed-off shotgun in the stolen car
parked outside his residence. Braman admitted stealing the car and knowingly
possessing the sawed-off shotgun but denied assaulting B.H. “If I had whipped her
ass with a shotgun,” Braman claimed, “she would be a vegetable right now. She
wouldn’t be alive.” He further asserted, “whoever assaulted her should have done a
better job of beating her.” Before the sentencing hearing, Braman accepted the PSR
without objection, agreeing the government could prove its findings by a
preponderance of the evidence but not admitting “he is responsible for the alleged
conduct” because state criminal charges were pending. The PSR determined that his
advisory guidelines sentencing range exceeded the statutory maximum sentence.

     At the videoconference hearing, after the district court heard arguments from
counsel, Braman provided a short allocution:

      I really don’t know what to say. I feel like this is -- I feel like there’s
      really no reason to even try. This is . . . what I feel like the United States
      does. . . . I’m at the mercy of the Court, you know. I wish I had never
      broken the law. That’s all I’ve got to say.

The court then adopted the PSR as its findings of fact and conclusions of law and
outlined the § 3553(a) sentencing factors. As the court restated the PSR’s summary

                                           -2-
of the assault and Braman’s admission -- “If I had whipped her ass with a shotgun,
she would be a vegetable right now” -- Braman interrupted: “Because she lied about
all of that. That’s why I said that.” The court responded, “That’s not the time to
[address] that now,” and muted Braman, explaining “if there’s anything you want to
say, I will give you the opportunity to say something again later but not right now.”
Braman apologized and said, “I’ll be quiet.” The court continued its discussion of the
§ 3553(a) factors. It acknowledged mitigating factors noted in the PSR and in
Braman’s sentencing memorandum but concluded that a statutory maximum sentence
was warranted.

         After describing the terms of supervised release, the court unmuted Braman and
gave him a second opportunity to speak. Braman asked if the court had read a letter
from B.H. and again said B.H. lied about the assault. The court replied, “there was
no letter in the file from B.H.” Braman said, “Well there should have been. . . . This
girl . . . doesn’t want me to be here. . . . She is a scorned woman. She got mad. . . .
We are in love. . . . The drugs is what got us into a fight that day.” Braman’s counsel
cautioned him to stop talking. Braman apologized. The court again muted him
“because he is out of line.” The court asked counsel, “is there a letter from B.H. . . .
that I was supposed to consider?” Counsel replied, “If I had wanted to present it to
the Court for consideration, I would have. . . . It was my intention not to.”

       On appeal, Braman argues the district court committed plain and structural
error violating his Sixth Amendment right to counsel and his right to meaningful
allocution, when he was muted twice during the sentencing hearing. Because Braman
failed to object during the hearing, we review for plain error. See United States v.
Harris, 964 F.3d 718, 722 (8th Cir. 2020), cert. denied, 141 S. Ct. 2530 (2021) (right
to counsel); United States v. Thurmond, 914 F.3d 612, 614 (8th Cir. 2019) (right to
allocution). “In the sentencing context, an error is prejudicial only if the defendant
proves a reasonable probability that he would have received a lighter sentence but for
the error.” United States v. Molnar, 590 F.3d 912, 915 (8th Cir. 2010) (citation

                                          -3-
omitted). Based on the sentencing record, we conclude this novel contention is
without merit.

       1. Right to Counsel. Braman was physically present throughout the sentencing
hearing. The Sixth Amendment Confrontation Clause guarantees “the accused’s right
to be present in the courtroom at every stage of his trial.” Illinois v. Allen, 397 U.S.
337, 338 (1970). Rule 43(a)(3) of the Federal Rules of Criminal Procedure confirms
that the right to be present extends to sentencing. For obvious reasons, Congress in
§ 15002(b)(2)(A) of the Coronavirus Aid, Relief, and Economic Security Act
(“CARES Act”)2 expressly authorized videoconference sentencing hearings, with the
consent of the defendant. This procedure balances the defendant’s right to be
sentenced “without unnecessary delay,” Fed. R. Crim. P. 32(b)(1), with the COVID
health risk that conducting secure hearings in open court would pose for all involved.
Braman’s consent to a remote sentencing hearing at which he was present by audio
and video conferencing waived any objection to this procedure.3

       The right to be present at trial implicates the Sixth Amendment right to
counsel, as “[t]he defendant’s ability to communicate with counsel in court remains
one of the defendant’s primary advantages of being present at the trial.” Moore v.
Purkett, 275 F.3d 685, 688 (8th Cir. 2001) (quotation omitted). Congress recognized
this in the CARES Act when it provided that “[n]othing in this subsection shall
obviate a defendant’s right to counsel under the Sixth Amendment.” § 15002(b)(7).




      2
          Pub. L. No. 116-136, 134 Stat. 281, 527-29 (2020).
      3
       Prior to the CARES Act, the Fifth Circuit concluded that videoconferencing
does not satisfy Rule 43(a)(3)’s physical presence requirement. United States v.
Navarro, 169 F.3d 228, 235 (5th Cir.1999); see United States v. Lawrence, 248 F.3d
300 (4th Cir. 2001). We need not address this issue.

                                          -4-
      Braman argues that the muting infringed his ability to communicate with
counsel, but he does not explain how. In seeking a favorable sentence,
communications between defendant and counsel are needed before the sentencing
hearing to develop mitigating factors, consider objections to aggravating facts in the
PSR, and often, as in this case, prepare a sentencing memorandum. Braman was
obviously involved in this process because his second allocution referred to a letter
from victim B.H., and counsel advised the court that withholding the letter was a
deliberate choice of counsel. Nor is there any basis to infer that the muting interfered
with Braman’s need to consult counsel during the hearing. At no point did he signal
-- by waving in front of the camera as instructed by the court at the start of the
hearing -- that he had additional thoughts to share or a need to confer with counsel,
who argued on his behalf regarding the issues discussed while he was muted.

       The right to be physically present at trial can be lost if the defendant “insists
on conducting himself in a manner so disorderly, disruptive, and disrespectful of the
court that his trial cannot be carried on with him in the courtroom.” Allen, 397 U.S.
at 343; see United States v. Hellems, 866 F.3d 856, 864-65 (8th Cir. 2017); Fed. R.
Crim. P. 43(c)(1)(C). However, “behavior that is merely disruptive is insufficient
under Allen to justify removal” because the defendant’s “constitutional right to be
present at his trial includes the right to be an irritating fool in front of a jury of his
peers.” United States v. Ward, 598 F.3d 1054, 1058-59 (8th Cir. 2010) (quotation
omitted). Here, Braman argues his interruptions were merely “an insignificant breach
of courtroom etiquette.”

      What this argument ignores is context -- we are reviewing a sentencing
proceeding during which Braman was not physically removed. Unless a defendant
represented by counsel chooses to testify, his role at a sentencing hearing is typically
limited to answering the court’s inquiries and allocution. The Rule 43(a)(3) right to
be present is not the right to interrupt when the district court is explaining its
application of the § 3553(a) sentencing factors to create an adequate record should

                                           -5-
the sentence be appealed. As no witness was testifying and Braman did not object
factually to the PSR, the Confrontation Clause was simply not at issue. We agree
with the Fifth Circuit that, “[u]nlike the right to be present at trial which stems from
the Sixth Amendment’s Confrontation Clause, the right to be present at proceedings
that lack testimony (usually true of sentencings) comes from the Fifth Amendment’s
Due Process Clause.” United States v. Diggles, 957 F.3d 551, 557 (5th Cir.), cert.
denied, 141 S. Ct. 825 (2020). The due process issue is “whether a defendant’s
‘presence has a relation, reasonably substantial, to the fullness of his opportunity to
defend against the charge.’” Id. at 558 (quotation omitted); cf. United States v.
Gagnon, 470 U.S. 522, 526 (1985).

       Here, Braman’s muting did not compromise his right to due process. The
matters discussed while he was muted were the § 3553(a) sentencing factors, the
conditions of his supervised release, and his right to appeal. The muting did not
adversely affect counsel’s ability to urge a favorable sentence. In these
circumstances, the district court did not err, much less plainly err, in muting Braman
during portions of the hearing when he would not be expected to speak. Cf. United
States v. Gunter, 631 F.2d 583, 589 (8th Cir. 1980) (due process “does not assure ‘the
privilege of presence when presence would be useless, or the benefit but a shadow’”).

       2. Allocution. We likewise conclude the second muting did not violate
Braman’s right to meaningful allocution. See Fed. R. Crim. P. 32(i)(4)(A)(ii). “The
failure to give a defendant the right of allocution is clearly error and must be
reversed.” United States v. Caffey, 351 F.3d 804, 805 (8th Cir. 2003) (quotation
omitted). Here, there was no failure. The court afforded Braman two opportunities
to speak. The issue is meaningful allocution.

       Citing United States v. Hoffman, 707 F.3d 929, 938 (8th Cir. 2013), Braman
argues he was “blindsided” when the court made observations about his criminal
history and questioned his acceptance of responsibility after the initial allocution and

                                          -6-
while he was muted. But Hoffman does not mandate a second opportunity to
respond. There is “no error as long as the court gives the defendant an opportunity
to speak prior to the imposition of sentence.” Id. at 937-38. Here, the district court
provided Braman a second opportunity. Although the second allocution came after
the court announced the sentence, the additional allocution “retain[ed] the potential
to affect the sentence.” United States v. Hernandez-Espinoza, 890 F.3d 743, 747 (8th
Cir. 2018). When Braman referred to a letter from B.H. the court had not seen, its
subsequent colloquy with counsel confirms that Braman’s second allocution “could
still have swayed the district court to change the sentence.” Id. Again, the second
muting was not error, much less plain error.

                                 II. Sentencing Issues

       Braman also appeals his sentence. In discussing the § 3553(a) factors, the
district court noted the PSR credited Braman for accepting responsibility by his guilty
plea, but said that “statements that Mr. Braman has made here today certainly do not
reflect an acceptance of responsibility or a full acceptance of responsibility in this
situation.” However, the court explained, “I don’t need to decide the issue of
acceptance of responsibility other than to note those facts for the record at this point.”
Braman argues the court committed procedural error when it failed to properly credit
him for accepting responsibility. Braman failed to object at sentencing. Even if we
review for plain error, there was no error. “A defendant who enters a guilty plea is
not entitled to an adjustment under [U.S.S.G. § 3E1.1] as a matter of right.” U.S.S.G.
§ 3E1.1, cmt. n.3 (emphasis added). Here, the district court did credit Braman for
acceptance of responsibility. It accepted the PSR’s findings of fact and conclusions
of law, which included a three-level reduction for acceptance of responsibility. But
the end result was still an advisory range above the statutory maximum.

      Braman further argues his 120-month sentence is substantively unreasonable.
A sentence may be substantively unreasonable if it is based on a “clear error of

                                           -7-
judgment.” United States v. Hubbs, 18 F.4th 570, 572 (8th Cir. 2021). Braman
argues the district court committed a clear error of judgment when it imposed a
statutory maximum sentence because Braman’s criminal history and statements
denying the assault demonstrated a “high propensity for violence.” We disagree.

       The district court stated that Braman’s comments about the assault “show[ed]
violent propensities.” His extensive criminal history -- “a 20-year string of ongoing
criminal conduct” -- further demonstrated a high propensity for violence. The court
noted that Braman’s multiple past crimes and convictions involved violence,
including a previous instance of domestic violence. The court’s evaluation of his
criminal history was supported by Braman’s callous and threatening statements to
police in denying he assaulted B.H. -- “If I had whipped her ass with a shotgun, she
would be a vegetable right now. She wouldn’t be alive.” The 120-month statutory
maximum sentence was below the advisory guidelines range of 130 to 162 months.
The court did not abuse its substantial discretion in refusing to vary downward from
the statutory maximum. See, e.g., United States v. Thibeaux, 784 F.3d 1221, 1227
(8th Cir. 2015) (affirming statutory maximum sentence for felon-in-possession
offender with “extensive criminal history”).

      The judgment of the district court is affirmed.
                     ______________________________




                                        -8-